Title: Pardon of John Mills, 20 November 1806
From: Madison, James,Jefferson, Thomas
To: 



20 November 1806

The President of the United States of America
To all who shall see these presents Greeting
Whereas at a General Court Martial held at New Orleans on the 20th. day of August 1806 of which Lieut Colonel Constant Freeman was President, Corporal John Mills, of Captain Fergus’ Company, Regiment of Artillerists, was charged with repeated disertion, particularly on or about the 28th. July 1806, Whereupon the said Court did pronounce the following sentence, viz. "The Court after the most mature deliberation are of the opinion that the Prisoner is Guilty of the charges alledged against him, being a breach of the 20th. Article of the Rules and Articles of War, and do sentence him, two thirds of the members concurring, to suffer Death."
Now therefore I, Thomas Jefferson, President of the United States, do approve of said Sentence.  But, for divers good causes and considerations me thereunto moving, Do, by these presents, grant to the said John Mills, a full free and entire pardon for the desertions aforesaid, of which he stands convicted, hereby releasing and remitting all pains and penalties by him incurred by reason of the premises.
(Seal)Given under my hand and the seal of the United States at the City of Washington this Twentieth day of November 1806 and in the Thirtyfirst Year of the Independence of the United States.

Th: JeffersonBy the PresidentJames MadisonSecy. of State


